Name: Commission Regulation (EEC) No 2070/89 of 11 July 1989 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for lamb for the period 15 July to 15 December 1989
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy
 Date Published: nan

 No L 196/22 Official Journal of the European Communities 12. 7. 89 COMMISSION REGULATION (EEC) No 2070/89 of 11 July 1989 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for lamb for the period 15 July to 15 December 1989 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 1 5/88 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (3), as last amended by Regulation (EEC) No 1982/88 (4), lays down the qualities and buying-in prices for products which could be bought in by intervention agencies during the period 15 July to 15 December 1988 ; Whereas in the Annex to Commission Regulation (EEC) No 3817/88 of 7 December 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat (*) the weekly amounts of the intervention prices are set out pursuant to Article 9a (3) of Regulation (EEC) No 1 837/80 ; whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1989 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regulation (EEC) No 2755/80 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1989 the qualities and buying-in prices for products which may be bought in by the intervention agencies are fixed in the said Annex'. 2. The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 284, 29. 10 . 1980, p. 33 . (4) OJ No L 174, 6 . 7. 1988 , p. 30. 0 OJ No L 337, 8 . 12. 1988, p. 16 . No L 196/2312. 7. 89 Official Journal of the European Communities ANNEX 'ANNEX INTERVENTION BUYING-IN PRICES FRANCE : LAMB ( ECU/100 kg green rate) Period Quality (') U 3 (couvert) R 3 (couvert) O 3 (couvert) U 4 (gras) R 4 (gras) Period 15-16 July 1989 384,744 365,507 333,445 288,558 269,321 week starting on : \ II|| 17 July 1989 380,892 361,847 330,106 285,669 266,624 24 July 1989 379,032 360,080 328,494 284,274 265,322 31 July 1989 378,324 359,408 327,881 283,743 264,827 7 August 1989 378,324 359,408 327,881 283,743 264,827 14 August 1989 378,324 359,408 327,881 283,743 264,827 21 August 1989 378,324 359,408 327,881 283,743 264,827 28 August 1989 378,324 359,408 327,881 283,743 264,827 4 September 1989 378,324 359,408 327,881 283,743 264,827 11 September 1989 378,324 359,408 327,881 283,743 264,827 18 September 1989 378,324 359,408 327,881 283,743 264,827 25 September 1989 378,852 359,909 328,338 284,139 265,196 2 October 1989 378,852 359,909 328,338 284,139 265,196 9 October 1989 379,152 360,194 328,598 284,264 265,406 16 October 1989 379,632 360,650 329,014 284,724 265,742 23 October 1989 380,400 361,380 329,680 285,300 266,280 30 October 1989 384,528 365,302 333,258 288,396 269,170 6 November 1989 387,516 368,140 335,847 290,637 271,261 13 November 1989 393,096 373,441 340,683 294,822 275,167 20 November 1989 398,676 378,742 345,519 299,007 279,073 27 November 1989 404,268 384,055 350,366 303,201 282,988 4 December 1989 410,700 390,165 355,940 308,025 287,490 11 December 1989 319,124 398,168 363,241 314,343 293,387 (5 days only) || (') within the meaning of point B of Annex III to Commission Regulation (EEC) No 1481 /86 (OJ No L 130, 16. 5. 1986, p. 12).'